WINTER, Chief Judge:
The International Brotherhood of Teamsters (“IBT”) appeals from a decision by Judge Edelstein interpreting a consent decree (“Consent Decree” or “Decree”) to require the IBT to pay for an Election Officer’s supervision of a rerun of the 1996 IBT elections. The IBT argues that under the terms of the Decree, the government must pay the cost of supervision if it chooses to have the rerun supervised. We agree. The Decree provides that if the government chooses to *407supervise the 1996 elections, of which the rerun is conceded to be a part, the government will bear the cost. Because the allegedly improper conduct that necessitated the rerun is not attributable to the IBT under the terms of the agreement, the government’s argument that the IBT must pay for the rerun’s supervision is unavailing.
BACKGROUND
The instant matter involves another dispute over the meaning of the Consent Decree entered into by the IBT and the government in March 1989. See United States v. IBT (“1996 Election Rules Order ”), 86 F.3d 271, 272-73 (2d Cir.1996) (collecting cases). A history of the parties’ extensive litigation over the Decree is included in an earlier opinion of this court, United States v. IBT (“1991 Election Rules Order ”), 931 F.2d 177, 180-82 (2d Cir.1991), familiarity with which is assumed. In brief, the Decree, which arose from the settlement of the government’s civil RICO action against the IBT, instituted various reforms designed to help end the influence of organized crime within the IBT. Among the provisions of the Decree is one stating that a court-appointed Election Officer shall supervise the 1991 IBT elections at IBT expense. With regard to the 1996 elections, however, Paragraph 12(D)(ix) of the Decree states that supervision is at the government’s option and that, if the government chooses to exercise that option, the consequent supervision will be at the government’s expense.
In the course of administering the Consent Decree prior to the 1991 elections, the district court rejected a claim by the IBT that “supervise” was a narrow term, limited largely to passive oversight. Instead, the court adopted the government’s and Election Officer’s view that “supervise” was a “proactive” term that allowed the Election Officer to regulate, manage, and carry out virtually every step in the process of electing IBT international officers. United States v. IBT, 723 F.Supp. 203, 206-07 (S.D.N.Y.1989). In practice, this ruling led to the Election Officer’s involvement in many routine acts such as the printing, mailing, and counting of ballots. At the time, this broad interpretation pleased the government because it maximized the Election Officer’s powers and because, under the provisions of the Consent Decree, the IBT paid all the costs of supervising the 1991 elections.
With regard to the 1996 IBT elections, the government exercised its option under Paragraph 12(D)(ix) to have the elections supervised by the Election Officer. While the broad interpretation of the term “supervise” described above continued to maximize the Election Officer’s powers, it also increased the financial burden on the government because the Consent Decree now required the government to pay the costs of such supervision. As a result, the government paid for many routine expenses of the 1996 elections—again, for example, the printing, mailing, and counting of ballots—in addition to expenses that were directly incurred by the Election Officer.
After the 1996 elections resulted in the reelection of General President Ronald Carey, the Election Officer found that IBT funds had been embezzled and used to support Carey’s reelection campaign. The Election Officer refused to certify the results and thereafter ordered a rerun. Subsequently, three non-Teamsters—Martin Davis, Michael Ansara, and Jere Nash—pleaded guilty to various federal charges relating to the 1996 elections, including conspiracy to embezzle union funds (Ansara, Davis, and Nash) and embezzlement of union funds (Davis). The district court appointed Kenneth Conboy as an election officer with power to decide whether to disqualify Carey from participating in the rerun. Conboy concluded that Carey, along with another IBT official, Director of Government Affairs William Hamilton, had participated in the scheme to embezzle IBT funds and, accordingly, Conboy disqualified Carey from the rerun. Conboy’s decision was upheld by the district court, United States v. IBT, 988 F.Supp. 759 (S.D.N.Y.1997), and is now the subject of a separate appeal pending in this court.
Also subsequent to the Election Officer’s decision not to certify the election results, Congress enacted appropriations legislation prohibiting government funds from being used to pay for supervision of the rerun. *408The Election Officer reacted to this development by filing an application with the district court requesting that it enter an order ensuring full funding for the rerun’s supervision. The Election Officer did not take a position as to who should be responsible for that funding. In response to the Election Officer’s request, the district court held that although the rerun constitutes part of the 1996 elections, the funding obligation for supervision must nevertheless be borne under the Consent Decree by the IBT rather than by the government. United States v. IBT, 989 F.Supp. 468 (S.D.N.Y.1997). In the district court’s view, because the IBT, through its agents Carey and Hamilton, engaged in the misconduct necessitating the rerun, the IBT is responsible for funding the rerun’s supervision.
DISCUSSION
We review de novo a district court’s interpretation of a consent decree. EEOC v. Local 40, Int’l Ass’n of Bridge, Structural & Ornamental Iron Workers (“Local 40 ”), 76 F.3d 76, 80 (2d Cir.1996). Although consent decrees are judicial orders subject to enforcement by courts, they are also agreements between parties that “should be construed basically as contracts.” United States v. IBT (“IRB Rules ”), 998 F.2d 1101, 1106 (2d Cir.1993) (quoting United States v. ITT Continental Baking Co., 420 U.S. 223, 236-37, 95 S.Ct. 926, 934-35, 43 L.Ed.2d 148 (1975)). In enforcing a consent decree, a court is constrained to read and apply the decree “ “within its four comers’ and may not look beyond the document to satisfy one of the parties’ purposes.” United States v. IBT (“Wilson, Dickens & Weber”), 978 F.2d 68, 73 (2d Cir.1992) (quoting United States v. Armour & Co., 402 U.S. 673, 682, 91 S.Ct. 1752, 1757-58, 29 L.Ed.2d 256 (1971)). A court is not entitled to expand or contract the agreement of the parties as set forth in the decree and must give the explicit language of the decree great weight. Local 40, 76 F.3d at 80; Berger v. Heckler, 771 F.2d 1556, 1568 (2d Cir.1985). In addition, “[a] court may not replace the terms of a consent decree with its own, no matter how much of an improvement it would make in effectuating the decree’s goals.” IRB Rules, 998 F.2d at 1107. Although courts have equitable powers to enforce consent decrees, see United States v. Local 359, United Seafood Workers, 55 F.3d 64, 69 (2d Cir.1995), such powers exist only to allow courts to ensure compliance with the decrees’ terms. See id.
The Consent Decree expressly addresses the issue before us. It is undisputed that the rerun is a part of the 1996 elections. Therefore, the Decree’s provision that the IBT “consents] to the Election Officer, at Government expense, to supervise the 1996 IBT elections” governs. The Consent Decree is the result of a bargain struck by the government and the IBT in which the government agreed to settle its civil RICO suit against the IBT in exchange for the IBT’s promise to implement various electoral and disciplinary reforms. As part of the bargain, the government has the right, but not the obligation, to have the 1996 IBT elections supervised by an Election Officer. If the government chooses to exercise that right, however, the Decree provides that the government must bear the costs of the supervision. Those costs may include routine election expenses because the government early-on sought and obtained a broad reading of the term “supervise.”
The government concedes in its brief that “in the ordinary course it is reasonable and appropriate to construe the funding provision as requiring the Government to pay, if it elects to have the rerun supervised.” The government argues, however, that the funding provision is inapplicable to the rerun because “it is not reasonable to construe the parties’ intent as requiring one party to bear the costs of a rerun, even if that rerun is caused by the misconduct of the other party.” According to the government, the IBT is directly responsible for the circumstances necessitating the rerun because of its “failure to achieve compliance [with the Decree] by persons in positions of relevant responsibility,” United States v. Phelps Dodge Indus., Inc., 589 F.Supp. 1340, 1359 (S.D.N.Y.1984), and because it “did not have in place adequate procedures to guard against the commission of such unauthorized acts.” Kozera v. Westchester-Fairfield Chapter of Nat’l *409Elec. Contractors Ass’n, 909 F.2d 48, 55 (2d Cir.1990). In addition, the government argues that the IBT is vicariously responsible for the alleged misdeeds of its agents, Carey and Hamilton, under principles of agency law and respondeat superior. Although notions of direct and vicarious liability seem to merge in the present factual context, we address them separately.
We reject the government’s argument that the IBT is directly responsible for causing the rerun. The government has not identified any provision in the Consent Decree with which the IBT failed to comply because of Carey’s and Hamilton’s acts. The wrongful acts here constituted embezzlement from the IBT for the purpose of funding Carey’s campaign. The IBT’s status as a victim of embezzlement is simply not a violation of the Consent Decree. Furthermore, even if we assume that Carey and Hamilton did violate the Decree, the IBT is not responsible for failing to guard against such unauthorized acts. In Phelps Dodge and Kozera, organizations were held to be directly hable for the harm done to third parties by agents of the organizations. Here, however, Carey and Hamilton are alleged to have embezzled money from the IBT. Unlike the circumstances in Phelps Dodge and Kozera, Carey’s and Hamilton’s alleged embezzlement directly harmed the IBT itself by depleting its funds. More important, the embezzlement was not in the scope of their employment but rather furthered their personal interests in retaining power within the IBT.
For similar reasons, the IBT is not vicariously hable for the acts of Carey and Hamilton. ‘While an employer may be hable for even intentional and criminal acts committed by its employee, those acts must in some way further the interests of the employer, and not solely benefit the employee.” EMC Corp. v. Boesky (In re Ivan Boesky Sec. Litig.), 36 F.3d 255, 265 (2d Cir.1994). See also In re American Biomaterials Corp., 954 F.2d 919, 924-25 (3d Cir.1992) (“[I]n no jurisdiction that our research has uncovered does an employee who embezzles from the corporation act in the scope of employment in doing so.”).
To be sure, Carey’s and Hamilton’s acts ultimately caused injury to the government by imposing responsibility for costs on the government for choosing to supervise the rerun election. That injury, however, came about because of the terms of the Consent Decree interpreted as the government wished. The parties to the Consent Decree foresaw that supervision by the federal Election Officer would be costly and included exphcit terms allocating those expenses. For its own reasons, the government sought and obtained an expansive interpretation of the term “supervision.” Under the terms of that Decree and their earlier interpretation by the district court, the government must bear the costs it has agreed to. We express no opinion as to the liability of any other parties for the costs of supervising the present rerun or as to whether the IBT may under different circumstances be responsible for those costs.
We therefore reverse.